SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

635
CA 12-01578
PRESENT: SCUDDER, P.J., PERADOTTO, LINDLEY, SCONIERS, AND WHALEN, JJ.


GRANT MEABON, PLAINTIFF,

                     V                            MEMORANDUM AND ORDER

TOWN OF POLAND, DEFENDANT.
-----------------------------------
TOWN OF POLAND, THIRD-PARTY
PLAINTIFF-RESPONDENT,

                     V

SHERWOOD A. CHAPMAN, DOING BUSINESS
AS CADILLAC CARPENTRY, THIRD-PARTY
DEFENDANT-APPELLANT.
(APPEAL NO. 2.)


KENNEY SHELTON LIPTAK & NOWAK, LLP, BUFFALO (MELISSA A. FOTI OF
COUNSEL), FOR THIRD-PARTY DEFENDANT-APPELLANT.

BENDER & BENDER, LLP, BUFFALO (THOMAS W. BENDER OF COUNSEL), FOR
THIRD-PARTY PLAINTIFF-RESPONDENT.


     Appeal from an order of the Supreme Court, Chautauqua County
(James H. Dillon, J.), entered June 21, 2012. The order denied the
motion of third-party defendant for leave to renew and to stay the
trial.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs.

     Same Memorandum as in Meabon v Town of Poland ([appeal No. 1] ___
AD3d ___ [July 19, 2013]).




Entered:   July 19, 2013                        Frances E. Cafarell
                                                Clerk of the Court